 



Exhibit 10.22.2

                          1. Contract Number   Page of Pages
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
  POHC-2002-D-0003     1       3  

                         
2.
  Amendment/Modification Number   3. Effective Date   4. Requisition/Purchase
Request No.     5.   Project No. (If applicable)

  M0013   See Block 16C Below   * SEE BLOCK 12 BELOW            

                     
6.
  Issued By Code                    7.   Administered By (If other than line 6)

  Office of Contracting and Procurement               Department of Health,
Office of Managed Care

  Department of Health Bureau               Medical Assistance Administration

  441 4th Street, NW., Suite 700 South                

  Washington, DC 20001               825 North Capitol Street, N.E.

                  Attention: Ms. Maude Holt

                  Telephone: (202) 442-9074

             
8.
 
Name and Address of Contractor (No. Street, city, country, state and
ZIP Code)
    (X)   9A. Amendment of Solicitation No.
 
           

  AMERIGROUP DISTRICT OF COLUMBIA        

  750 1 ST STREET, N.E, SUITE 1120       9B. Dated (See Item 11)

  WASHINGTON, DC 20004        

  ATTN: MS. JANE THOMPSON        

  TELEPHONE NO.: (202) 218-4900       10A. Modification of Contract/Order No.

          POHC-2002-D-0003  

          10B. Dated (See Item 13)

            Code Facility’   x AUGUST 1, 2002

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS



    The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended. o is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                                 
      copies of the amendment: (b) By acknowledging receipt of this amendment on
each copy of the offer submitted; or (c) By separate letter or telegram which
includes a reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by letter or telegram, provided each letter or telegram
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.   12.   Accounting and Appropriation Data
(If Required)     *   CFO CERTIFICATION LETTER DATED JUNE 26, 2003

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

         

  (X)   A. This change order is issued pursuant to: (Specify Authority)
The changes set forth in Item 14 are made in the contract/order no. in item 10A.
 
       

  X   B. The above numbered contract/order is modified to reflect the
administrative changes (such as changes in paying office, appropriation date,
etc.) set forth in item 14, pursuant to the authority of 27 dCMR, Chapter 36,
Section 3601.2.
 
       

      C- This supplemental agreement is entered into pursuant to authority of:

      DISTRICT OF COLUMBIA MUNICIPAL REGULATIONS 3601.2 (c) Bilateral Contract
Modification and agreement between the parties
 
       

      D. Other (Specify type of modification and authority)

E. IMPORTANT: Contractor x is not, o is required to sign this document and
return                                  copies to the issuing office.



14.   Description of amendment/modification (Organized by USC Section headings,
including solicitation/contract subject matter where feasible.)       THE
CONTRACT REFERENCED IN BLOCK 10A ABOVE IS MODIFIED AS FOLLOWS:



  1.   Delete sub-section “D. The time period or service limits of a service has
been met” from

Section C.14.3.4.5 as listed on page 2 of this modification.



  2.   Add new definition into Section C.1.3 as listed on page 3 of this
modification.

ALL OTHER CONTRACT TERMS AND CONDITIONS REMAIN UNCHANGED

Except as provided herin, all terms and conditions of the document referenced in
Item (9A or 10A as heretofore changed, remains unchanged and in full force and
effect

     
15A. Name and Title of Signer (Type or print)
  16A. Name of Contracting Officer

            Lorenzo Brown

             
15B. Name of Contractor
  15C. Date Signed   16B. District of Columbia   16C. Date Signed
 
           

          5/17/04 (Signature of person authorized in sign)       (Signature of
Contracting Officer)    

         
***Government of the District of Columbia
  Office o Contr. ting & Procurement   DC OCP 202 (7-99)





--------------------------------------------------------------------------------



 



     
C.143.2.9
  The circumstances under which benefits shall continue pending resolution of
the grievance or issuance of a District Fair Hearing decision, as defined in
C.14.3.4.4.
 
   
   ADD
   
C.14.3.4.5
  While the Enrollee’s. appeal is pending, the Enrollee’s benefits shall
continue until one of the following occurs:
 
   

         

  A.   The Enrollee withdraws the appeal;

       

  B.   Ten days pass after the MCO or PIHP mails the notice, providing the
resolution of the appeal against the enrollee, unless the enrollee, within the
10-day timeframe, has requested a District Fair Hearing with continuation of
benefits until the District Fair Hearing decision is reached.

       

  C.   The District Office of Fair Hearing issues a hearing decision adverse to
the Enrollee; or
 
       

  D.   Deleted
 
       

     
C.14.3.4.6
  The Contractor is prohibited from recovering payment for continuation of
benefits furnished during a pending appeal, if the final resolution of the
appeal is adverse to the Enrollee.
 
   
C.14.3.4.7
  In accordance with 42 CFR 438.424, if the Contractor or District Office of
Fair Hearing reverses a decision to deny, limit, or delay services that Were not
furnished while the appeal was pending, the Contractor must authorize or provide
the disputed services within two (2) working days, and as expeditiously as the
Enrollee’s health condition requires. In addition, if the MCO, PIHP or District
Office of Fair Hearing reverses a decision to deny authorization of services,
and the Enrollee received the disputed services while the appeal was pending,
the MCO or PIHP must pay for those services, in accordance with District policy
and regulations.
 
   
   ADD
   

Add the following after the first paragraph in Section C.14.4.1

PAGE 2 of 3

 



--------------------------------------------------------------------------------



 



C.1.3. Definitions High

Risk Newborn:

The term high- risk newborn can be applied to any newborn that experiences a
complicated prenatal course that is at an increased risk for perinatal morbidity
or mortality. Conditions affecting the high- risk newborn include severe pre
maturity (gestational age from 24 weeks to 32 weeks), congenital abnormalities,
genetic syndromes, malignancies, acute and chronic infections, prolonged NICU
stay and developmental delays regardless of etiology.

Maternal conditions associated with high risk newborns include but not limited
to medical or obstetrical complications, inadequate or no prenatal care,
maternal age less than 18 years, mental illness, substance abuse, poor
infant-maternal bonding, homelessness, poor parenting skills and a previous
history of involvement with Child and Family Services.

Page 3 of 3

 